EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Amendment No.9 to the Registration Statement on Form S-1 of our audit report, dated April 30, 2015, relating to the financial statements of Skyline Medical Inc. appearing in the Prospectus which are a part of this Registration Statement.We also consent to the reference to our Firm under captions “Experts” in the Prospectus. Olsen Thielen & Co., Ltd. /s/ Olsen Thielen & Co., Ltd. St. Paul, Minnesota August 19, 2015
